DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election without traverse of Group III (rack guide subcombination), species 1 (embodiment shown in fig.3) in the reply filed on 6/10/2020 remains acknowledged.  
Claims 1, 3, 4, 6-9, 16, 19, 20 and 25-29 are withdrawn.  Although newly added claim 27 depends from linking claim 10, it positively requires structural combination with the base member and thus is not drawn to the elected rack guide subcombination of current claims 12, 13, 23 and 30.1  Accordingly, claim 27 is withdrawn for being drawn to a non-elected combination invention.  If applicant wishes to amend claim 27 to be included in the elected invention then the limitation “is formed as a separate body from” should be replaced with --is separable from-- or other functional intended use language.  If applicant intended for claim 27 to be drawn to a new fourth invention distinct from the three identified in the 4/9/2020 
 The current elected invention/species is identical to that elected in the parent application 14/443481 (now US Patent 10137927).  Further note that the restriction in parent 14/443481 was withdrawn upon allowance.

Reports on Patentability
This application is related to PCT/JP2013/079815, for which the ISA report (PCT/ISA/237) on patentability has been considered by the examiner.
In accordance with MPEP 1893.03(e)(II) the examiner may adopt any portion or all of any report on patentability of the IPEA or ISA (e.g., PCT/ISA/210, PCT/ISA/237, PCT/IPEA/409, etc.) that would be relevant to U.S. practice.  For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under PCT law may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference.  Also, a prior art reference applicable to the claims as a “Y” reference under PCT law may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.  Still further, clarity issues raised under PCT law may be applicable under 35 U.S.C. 112.
Accordingly, in the interest of compact prosecution, applicant should ensure that any amendment made to overcome the rejections elsewhere below also avoid 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 12, 13, 23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-25 of U.S. Patent No. 10137927.  
2 
Applicant’s stated intention (see 10/28/2020 remarks) to file a terminal disclaimer in order to overcome this rejection in the future is noted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “said abutment surface has a constant thickness in the abutment portion and a tapering thickness in the recessed portions” is unclear.  Applicant’s surface as disclosed appears to be a side of the portion such that it is not the surface that has thickness but rather the portion.  Accordingly, it is unclear if applicant may have intended to claim that the portions, rather than the surface, have the claimed thicknesses (similar to claim 10).  Furthermore the abutment surface is previously claimed to be “of the abutment portion… different from that of an inner 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 13, 23 and 30 are rejected under 35 U.S.C. 102(b) as anticipated by JP 7-323849 or, in the alternative, under 35 U.S.C. 103 as obvious over JP 7-323849 and Machida US6178843.	

Claim 10.  JP 7-323849 discloses a rack guide (21) comprising: an abutment portion (portions of 25 abutting 8 over the extent of 61 and 62); and a recessed portion (recessed portions 51 not abutting 8), which is continued to center of curvature (26, O) of an abutment surface (surface of 25 abutting 8 over the extent of 61 and 62) of said abutment portion is different from that of an inner surface of said recessed portion (O1, O2), and wherein a thickness dimension of said recessed portion (thickness of 25/27 taken where 51 does not contact 8) is different from that of said abutment portion (thickness of 25/27 taken at 61 and/or 62) and becomes gradually decreasing as the recessed portion becomes away from said abutment portion (e.g., thickness of 51 gradually decreases toward tip of 51 away from 61/62).  
The prior art structure bolded above is presumed inherently capable of performing the claimed functional intended use for a rack and pinion steering device… to be received by a rack guide base member… capable of supporting a rack bar.3  If applicant wishes to seek patentability over the art based upon these elements then they must be recited in structural combination with the rack guide rather than as a mere functional intended use.  However note that such combination would similarly be anticipated since the prior art device is shown/described as being part of a rack and pinion steering device comprising a rack guide base member (96) and rack bar (8). 
JP 7-323849, as detailed above, necessarily discloses the claim as written since the center of curvature of element (25) where it conforms to element (8) (i.e., at 61 and 62) must be equal to that of element (8) to which it conforms (i.e., center 26/O), since two curves that conform to one another must have identical centers of curvature.  Further this center (26/O) is different than the centers of curvature of the non-conforming portion (centers of curvature O1, O2) thereby meeting the claim.  Alternatively Machida expressly teaches that conforming portions (Machida, 25/26 conform to 16) share the same center of curvature (Machida, O) which is different from centers of curvature (Machida, O2/O3) of non-conforming portions (Machida, 24/28) and that such has desirable effect (see Machida written description).  Therefore, even if JP 7-323849 did not necessarily disclose (as it does) that the conforming and nonconforming portions have different centers of curvature such would have been obvious to one of ordinary skill in the art at the time the invention was made as detailed above.
Claims 13 and 23.  Wherein an outer surface (outer surface of 25 or 27) of said rack guide has a single curvature radius (curvature radius of outer surface of 25).  The prior art rack guide outer surface has all of the claimed outer surface structure and is therefore properly presumed to be inherently capable of performing the functional intended use of being abutable to a rack guide base member.4 
surface of 25 abutting 8 over the extent of 61 and 62) has a constant thickness in the abutment portion and a tapering thickness in the recessed portions extending to respective terminal ends of the rack guide (in as much as applicant's own invention is, as best understood).5 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP 7-323849 in view of Machida US 6178843, Watanabe US 2012/0248724, Toyoshima US 4939947 and Kobayashi US 4800770.
Claim 12.  JP 7-323849 describes the rack guide “having the mechanical strength almost equivalent to that of a rack guide formed of a sintered metal” but stops short of expressly stating what material is actually used.  However, it was well known to constitute the guide member abutment surface of either resin or sintered metal for the benefit of improving friction and/or weight characteristics (e.g., Machida’s resin guide member, Watanabe’s resin or sintered metal guide member, Toyoshima’s resin guide member, Kobayashi’s sintered metal or resin guide member).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify as detailed above.
Response to Arguments
Applicant argues (pp.12-14 of remarks) that the prior art does not suggest the claim 10 limitation “a thickness dimension of said recessed portion is different from that of said abutment portion and becomes gradually decreasing as the recessed portion becomes away from said abutment portion and said recessed portion is to be abutted to said rack guide base member”.  This is not persuasive.   The rejection above clearly explains that JP 7-323849, necessarily discloses the claim as written since the center of curvature of element (25) where it conforms to element (8) (i.e., at 61 and 62) must be equal to that of element (8) to which it conforms (i.e., center 26/O), since two curves that conform to one another must have identical centers of curvature.  Further this center (26/O) is different than the centers of curvature of the non-conforming portion (centers of curvature O1, O2) thereby meeting the claim.  Alternatively, Machida expressly teaches that conforming portions (Machida, 25/26 conform to 16) share the same center of curvature (Machida, O) which is different from centers of curvature (Machida, O2/O3) of non-conforming portions (Machida, 24/28) and that such has desirable effect (see Machida written description).  Therefore, even if JP 7-323849 did not necessarily disclose (as it does) that the conforming and nonconforming portions have different centers of curvature such would have been obvious to one of ordinary skill in the art at the time the invention was made as detailed above.
	Applicant argues (pp.13-14 of remarks) that the prior art does not suggest the claim 10 limitation “an abutment portion to which a rack guide base member is to be to be slideably abutted”.  This is not persuasive.  The claim is to a rack guide subcombination (as elected without traverse in the 6/10/2020 filing) that is merely intended for functional use with a base member and rack bar.  The claimed rack guide subcombination is NOT claimed in structural combination --comprising-- a base member or rack bar.  The prior art guide has all of the claimed rack guide subcombination structure (see bolded prior art guide structure in rejections elsewhere above and is therefore properly presumed to be inherently capable of performing the claimed functional intended use with a base member and rack bar, thereby presenting a prima fascia case and shifting burden to applicant to obtain/test the prior art and present evidence showing otherwise, in accordance with MPEP 2112.01 and 2114.  Applicant has failed to provide any test evidence showing the art incapable of performing the functions.  If applicant’s novelty lies in the structural combination then applicant should contact the examiner to request a switch of invention (see the 6/10/2020 election where applicant elected the rack guide subcombination without traverse rather than the combination).  Note the following regarding presumption of inherency of functional limitations in product claims:
MPEP §2112.01 (I) states “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent… [and] a prima facie case of either anticipation or obviousness has been established… the applicant has the burden of showing that they are not…” (emphasis added).

MPEP §2112 (V) states “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].’ The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”

In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape. The court stated: [N]othing in Schreiber’s [applicant’s] claim suggests that Schreiber’s container is of a ‘different shape’ than Harz’s [patent]. In fact, [ ] an embodiment according to Harz (Fig. 5) and the embodiment depicted in Fig. 1 of Schreiber’s application have the same general shape. For that reason, the examiner was justified in concluding that the opening of a conically shaped top as disclosed by Harz is inherently of a size sufficient to ‘allow [ ] several kernels of popped popcorn to pass through at the same time’ and that the taper of Harz’s conically shaped top is inherently of such a shape ‘as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake of a package when the top is mounted to the container.’ The examiner therefore correctly found that Harz established a prima facie case of anticipation.  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.”

MPEP §2114(I) states “Apparatus claims must be structurally distinguishable from the prior art… While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”

MPEP §2114(II) states “[the] Manner of operating the device does not differentiate apparatus claim from the prior art… A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.)” (emphasis in original).

In In re Best the court relied upon In re Ludke and In re Brown to explain that “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  See In re Ludke, supra.  Whether the rejection is based on 'Inherency' under 35 USC 102, on 'prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972)" (emphasis added) In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977);

In re Schreiber found that "choosing to define an element functionally, i.e., by what it does, carries with it a risk... [W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.” (emphasis added) See In Re Schreiber, 128 F.3d 1473 (Fed. Cir. 1997).

In re Schreiber held that “Apparatus must be distinguished from the prior art in terms of structure rather than function.”  In re Schreiber, 128 F.3d 1473, 1477-78 44 USPQ2d 1429, 1431-32 (Fed.Cir.1997).

In re Swinehart and In re Ludtke held that “[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.” (emphasis added) In re Swinehart, 58 CCPA --, --F.2d --, 169 USPQ 226 (1971), and In re Ludtke, 441 F.2d 660, 664, 169 USPQ 563, 566 (CCPA 1971).

In re Brown held that “[I]t is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (emphasis added) In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

In re King held that "Contrary to appellant's reasoning, after the PTO establishes a prima facie case of anticipation based on inherency, the burden shifts to appellant to prove that the subject matter shown to be in the prior art does not posses the characteristic relied on…  Here, appellant’s burden before the board was to prove that Donley’s structure does not perform the so-called method defined in the claims when placed in ambient light.  Appellant did not satisfy that burden, it did not suffice merely to assert that Donley does not inherently achieve enhanced color through interference effects, challenging the PTO to prove the contrary by experiment or otherwise.  The PTO is not equipped to perform such tasks.”  In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986).

In re Spada held that “Spada was reasonably required to show that his polymer compositions are different from those described by Smith.  This burden was not met by simply including the assertedly different properties in the claims.  When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

See Hewlett-Packard Co. v. Bausch & Long Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) held that “Apparatus claims cover what a device is, not what a device does.”

MPEP §716.01(c )(II) states “The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).”   Accordingly, 


Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.


/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 4/9/2020 restriction which explains that claim 10 is a linking claim to be examined with the elected rack guide subcombination invention, and see applicant’s 6/10/2020 election without traverse of the rack guide subcombination invention.  Further note that the elected rack guide subcombination did NOT require structural combination with the base member and further note that claim 27 does NOT require the particulars of the elected rack guide subcombination of current claims 12, 13, 23 and 30.  Rather, only the non-elected rack and pinion steering device combination structurally required/comprised a base member.
        2 As noted in the 35 USC 112 clarity rejections, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim 30 limitations.  In the interest of compact prosecution, the examiner has applied the parent claims to current claim 30 in as best as it can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        3 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        	
        4 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        	
        5 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).